UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 April 11, 2013 Date of Report (date of earliest event reported) LEGEND OIL AND GAS LTD. (Exact name of registrant as specified in its charter) Colorado 000-49752 84-1570556 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer I.D. Number) 1218 3rd Avenue, Suite 505 Seattle, WA 98101 (Address of principal executive offices) Registrant’s telephone number, including area code: (206) 910-2687 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On April 11, 2013, Kyle Severson (“Mr. Severson”) submitted his resignation as Chief Financial Officer and Vice President of Legend Oil and Gas Ltd. (the “Company”). Mr. Severson’s resignation as Chief Financial Officer does not arise from any disagreement on any matter relating to the Company’s operations, policies or practices, nor regarding the general direction of the Company. Mr. Severson will remain as an advisor to the Company. On April 11, 2013, the Board appointed James Vandeberg (“Vandeberg”) to the position of Chief Financial Officer. Mr. Vandeberg is currently Vice President, Secretary and a director of the Company. He also served as Chief Financial Officer of the Company from May 18, 2010 to July 1, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: April 11, 2013 LEGEND OIL AND GAS LTD By: /s/Marshall Diamond-Goldberg Marshall Diamond-Goldberg President
